FILED: October 31, 2016

                                    UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT

                                  ___________________

                                        No. 15-1591
                                 (1:13-cv-00207-JAB-JLW)
                                   ___________________

NANCY LUND; LIESA MONTAG-SIEGEL; ROBERT VOELKER

               Plaintiffs - Appellees

v.

ROWAN COUNTY, NORTH CAROLINA

               Defendant - Appellant

------------------------------

STATE OF WEST VIRGINIA; STATE OF ALABAMA; STATE OF ARIZONA;
STATE OF ARKANSAS; STATE OF FLORIDA; STATE OF INDIANA; STATE
OF MICHIGAN; STATE OF NEBRASKA; STATE OF NEVADA; STATE OF
OHIO; STATE OF OKLAHOMA; STATE OF SOUTH CAROLINA; STATE OF
TEXAS; MEMBERS OF CONGRESS

               Amici Supporting Appellant

AMERICANS UNITED FOR SEPARATION OF CHURCH AND STATE;
AMERICAN HUMANIST ASSOCIATION; ANTI-DEFAMATION LEAGUE;
CENTER FOR INQUIRY; FREEDOM FROM RELIGION FOUNDATION;
INTERFAITH ALLIANCE FOUNDATION; SIKH COALITION; UNION FOR
REFORM JUDAISM; WOMEN OF REFORM JUDAISM

               Amici Supporting Appellee
                                ___________________

                                     ORDER
                                ___________________

       A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      The parties and any amici curiae shall file 16 additional paper copies of their

briefs and appendices previously filed in this case within 10 days. The parties may

move, or the court may sua sponte order, the filing of supplemental en banc briefs

pursuant to Local Rule 35(d).

      This case is tentatively calendared for oral argument at the January 24-26,

2017, session of court.

                                        For the Court

                                        /s/ Patricia S. Connor, Clerk